PER CURIAM.
Appellant/husband has failed to demonstrate that the trial court abused its discretion in awarding temporary attorney’s fees and, therefore, that portion of the order on appeal is affirmed. See Conner v. Conner, 439 So.2d 887 (Fla.1983). The award of suit money, however, is not supported by substantial competent evidence and, consequently, the suit money award shall be reduced to $7,500. This reduction is without prejudice to the wife’s right to reapply to the trial court and produce evidence showing the necessity for additional suit money.
AFFIRMED IN PART & REVERSED IN PART. _
BERANEK, HURLEY and DELL, JJ., concur.